Exhibit 10.9

8POINT3 ENERGY PARTNERS LP

REGISTRATION RIGHTS AGREEMENT

June 24, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

 

Title

  

Page

  Section 1.   Definitions      1    Section 2.   Demand Registrations      4   
Section 3.   Piggyback Registrations      9    Section 4.   Lock-Up Agreements
     11    Section 5.   Registration Procedures      11    Section 6.  
Registration Expenses      15    Section 7.   Indemnification and Contribution
     16    Section 8.   Underwritten Offerings      18    Section 9.  
Additional Parties; Joinder      19    Section 10.   Current Public Information
     20    Section 11.   Subsidiary Public Offering      20    Section 12.  
Transfer of Registrable Securities      20    Section 13.   General Provisions
     21   

 

i



--------------------------------------------------------------------------------

8POINT3 ENERGY PARTNERS LP

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of June 24,
2015, by and among 8point3 Energy Partners LP, a Delaware limited partnership
(the “Partnership”), First Solar 8point3 Holdings, LLC, a Delaware limited
liability company (“First Solar”), and SunPower YC Holdings, LLC, a Delaware
limited liability company (“SunPower” and together with First Solar, each
together with its respective Affiliates (as defined below), a “Sponsor” and
collectively, the “Sponsors”). Except as otherwise specified herein, all
capitalized terms in this Agreement are defined in Section 1. This Agreement
shall become effective (the “Effective Time”) upon completion of the initial
public offering of the Partnership’s Class A Shares representing limited partner
interests (the “Class A Shares”).

WHEREAS, each Sponsor holds Class B Shares of the Partnership representing
limited partner interests (the “Class B Shares”) that are exchangeable, together
with common units of the Operating Company (as defined below), for Class A
Shares;

WHEREAS, each Sponsor may from time to time acquire additional Class A Shares or
Class B Shares; and

WHEREAS, the Partnership has agreed to grant each Sponsor rights to the
registration of the Registrable Securities (as defined below) under the
Securities Act (as defined below) held by each Sponsor as of the Effective Time
or thereafter and according to the terms and conditions herein.

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which the parties to
this Agreement hereby acknowledge, these parties agree that:

 

  Section 1. Definitions.

The following terms shall have the meanings below:

“Affiliate” of any Person means any other Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such Person; provided that the Partnership and its
Subsidiaries shall not be deemed to be Affiliates of any Holder (as defined
below). As used in this definition, “control” (including, with its correlative
meanings, “controlling,” “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities, by
contract or otherwise).

“Agreement” has the meaning in the recitals.

“Automatic Shelf Registration Statement” has the meaning in Section 2(a).



--------------------------------------------------------------------------------

“Business Day” means every day except a Saturday or Sunday, or a legal holiday
in the City of New York on which banking institutions are authorized or required
by law, regulation or executive order to close.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

“Class A Shares” has the meaning in the preamble.

“Class B Shares” has the meaning in the recitals.

“Demand Registrations” has the meaning in Section 2(a).

“End of Suspension Notice” has the meaning in Section 2(f)(ii).

“Effective Time” has the meaning in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal law then in force, together with all rules and regulations
promulgated thereunder.

“Exchange Agreement” means the agreement, dated as of June 24, 2015, by and
among the Partnership, the Operating Company, 8point3 General Partner, LLC,
First Solar and SunPower, under which each Sponsor can tender common units of
the Operating Company, together with Class B Shares, in exchange for Class A
Shares;

“First Solar” has the meaning in the preamble.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405 in the Securities Act.

“Holder” means a holder of Registrable Securities.

“Indemnified Parties” has the meaning in Section 7(a).

“Joinder” has the meaning in Section 9.

“Long-Form Registrations” has the meaning in Section 2(a).

“Operating Company” means 8point3 Operating Company, LLC, a Delaware limited
liability company and a direct subsidiary of the Partnership.

 

2



--------------------------------------------------------------------------------

“Partnership” has the meaning in the preamble.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registration” has the meaning in Section 3(a).

“Public Offering” means any sale, distribution or resale by the Partnership
and/or Holders to the public of Class A Shares pursuant to an effective
registration statement under the Securities Act, other than the initial public
offering of the Partnership.

“Registrable Securities” means (i) any Class A Shares acquired or that may be
acquired by each Sponsor in accordance with the Exchange Agreement, (ii) any
Capital Stock of the Partnership or any Subsidiary issued or issuable with
respect to the securities referred to in clause (i) above by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization; and (iii) any other Class A
Shares held by each Sponsor from time to time. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been (a) sold or distributed in a Public Offering, (b) sold in compliance
with Rule 144 following the Effective Time, or (c) repurchased by the
Partnership or a Subsidiary of the Partnership, including in accordance with the
Exchange Agreement. For purposes of this Agreement, a Person shall be deemed to
be a Holder, and the Registrable Securities shall be deemed to be in existence,
whenever such Person has the right to acquire, directly or indirectly, such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a Holder hereunder; provided that a Holder may only request that
Registrable Securities in the form of Capital Stock of the Partnership
registered or to be registered as a class under Section 12 of the Exchange Act
be registered under this Agreement.

“Registration Expenses” has the meaning in Section 6(a).

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such
rule promulgated under the Securities Act (or any successor provision) by the
SEC, as the same shall be amended from time to time, or any successor rule then
in force.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force, together with all rules and regulations promulgated
thereunder.

“Shelf Offering” has the meaning in Section 2(d)(ii).

“Shelf Offering Notice” has the meaning in Section 2(d)(ii).

“Shelf Offering Request” has the meaning in Section 2(d)(ii).

 

3



--------------------------------------------------------------------------------

“Shelf Registrable Securities” has the meaning in Section 2(d)(ii).

“Shelf Registration” has the meaning in Section 2(a).

“Shelf Registration Statement” has the meaning in Section 2(d)(i).

“Short-Form Registrations” has the meaning in Section 2(a).

“Subordination Period” has the meaning given such term in the Amended and
Restated Limited Liability Company Agreement of the Operating Company, dated as
of June 24, 2015,

“Subsidiary” means, with respect to the Partnership, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Partnership or one or more of the
other Subsidiaries of the Partnership or a combination thereof, or (ii) if a
limited liability company, partnership, association or other business entity, a
majority of the limited liability company, partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by the Partnership or one or more Subsidiaries of the Partnership or
a combination thereof. For purposes hereof, a Person or Persons shall be deemed
to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing director or general partner of such limited liability company,
partnership, association or other business entity.

“SunPower” has the meaning in the preamble.

“Suspension Event” has the meaning in Section 2(f)(ii).

“Suspension Notice” has the meaning in Section 2(f)(ii).

“Suspension Period” has the meaning in Section 2(f)(i).

“Underwritten Takedown” has the meaning in Section 2(d)(ii).

“Violation” has the meaning in Section 7(a).

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 under the
Securities Act.

 

  Section 2. Demand Registrations.

(a) Requests for Registration. Subject to the terms and conditions of this
Agreement, at any time following the date that is one hundred eighty days after
the Effective Time, each Sponsor may request registration under the Securities
Act of all or any portion of

 

4



--------------------------------------------------------------------------------

their Registrable Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”), and each Sponsor may request registration under the
Securities Act of all or any portion of their Registrable Securities on Form S-3
or any similar short-form registration (“Short-Form Registrations”), if
available; provided, however, that the Partnership shall not be required to
effect the registration of Registrable Securities pursuant to this Section 2
unless the Registrable Securities are offered at an aggregate proposed offering
price of not less than $1 million at the time of the request. All registrations
requested under this Section 2(a) are referred to herein as “Demand
Registrations.” The Sponsor making a Demand Registration may request that the
registration be made under Rule 415 under the Securities Act (a “Shelf
Registration”) and, if the Partnership is a WKSI at the time any request for a
Demand Registration is submitted to the Partnership, that such Shelf
Registration be an automatic shelf registration statement (as defined in
Rule 405 under the Securities Act) (an “Automatic Shelf Registration
Statement”). The Partnership, in its sole discretion, will determine whether an
Automatic Shelf Registration Statement is appropriate. Within ten days after the
filing of the registration statement relating to the Demand Registration, the
Partnership shall give written notice of the Demand Registration to all other
Holders and, subject to the terms of Section 2(e), shall include in such Demand
Registration (and in all related registrations and qualifications under state
blue sky laws and in any related underwriting) all Registrable Securities with
respect to which the Partnership has received written requests for inclusion
therein within 15 days after the receipt of the Partnership’s notice. Each
Holder agrees that such Holder shall treat as confidential the receipt of the
notice of Demand Registration and shall not disclose or use the information
contained in such notice of Demand Registration without the prior written
consent of the Partnership until such time as the information contained therein
is or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement.

(b) Long-Form Registrations. Each Sponsor shall be entitled to an unlimited
number of Long-Form Registrations, in which the Partnership shall pay all
Registration Expenses, whether or not any such registration is consummated. All
Long-Form Registrations shall be underwritten registrations.

(c) Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2(b), each Sponsor shall be entitled to an
unlimited number of Short-Form Registrations, in which the Partnership shall pay
all Registration Expenses. Demand Registrations shall be
Short-Form Registrations whenever the Partnership is permitted to use any
applicable short form and if the managing underwriters (if any) agree to the use
of a Short-Form Registration. Following the Effective Time, the Partnership
shall use its reasonable best efforts to make Short-Form Registrations available
for the sale of Registrable Securities.

(d) Shelf Registrations.

(i) Subject to the availability of required financial information, as promptly
as practicable after the Partnership receives written notice of a request for a
Shelf Registration, the Partnership shall file with the SEC a registration
statement under the Securities Act for the Shelf Registration (a “Shelf
Registration Statement”). The Partnership shall use its best efforts to cause
any Shelf Registration Statement to be declared effective under the

 

5



--------------------------------------------------------------------------------

Securities Act as soon as practicable after filing, and once effective, the
Partnership shall cause such Shelf Registration Statement to remain continuously
effective for such time period as is specified in such request, but for no time
period longer than the period ending on the earliest of (A) the third
anniversary of the date of filing of such Shelf Registration, (B) the date on
which all Registrable Securities covered by such Shelf Registration have been
sold under the Shelf Registration, and (C) the date as of which there are no
longer any Registrable Securities covered by such Shelf Registration in
existence.

(ii) In the event that a Shelf Registration Statement is effective, each Sponsor
that holds Registrable Securities covered by such Shelf Registration Statement
shall have the right at any time or from time to time to elect to sell in an
offering (including an underwritten offering (an “Underwritten Takedown”))
Registrable Securities available for sale under such registration statement
(“Shelf Registrable Securities”), so long as the Shelf Registration Statement
remains in effect, and the Partnership shall pay all Registration Expenses in
connection therewith. Each Sponsor that holds Registrable Securities covered by
such Shelf Registration Statement shall make such election by delivering to the
Partnership a written request (a “Shelf Offering Request”) for such offering
specifying the number of Shelf Registrable Securities that such Sponsor desires
to sell in such offering (the “Shelf Offering”). As promptly as practicable, but
no later than two Business Days after receipt of a Shelf Offering Request, the
Partnership shall give written notice (the “Shelf Offering Notice”) of such
Shelf Offering Request to all other holders of Shelf Registrable Securities. The
Partnership, subject to Sections 2(e) and 8 hereof, shall include in such Shelf
Offering the Shelf Registrable Securities of any other holder of Shelf
Registrable Securities that shall have made a written request to the Partnership
for inclusion in such Shelf Offering (which request shall specify the maximum
number of Shelf Registrable Securities intended to be disposed of by such
Holder) within seven days after the receipt of the Shelf Offering Notice. The
Partnership shall, as expeditiously as possible (and in any event within 20 days
after the receipt of a Shelf Offering Request, unless a longer period is agreed
to by the Sponsor holding a majority of the Registrable Securities that made the
Shelf Offering Request), use its reasonable best efforts to facilitate such
Shelf Offering. Each Holder agrees that such Holder shall treat as confidential
the receipt of the Shelf Offering Notice and shall not disclose or use the
information contained in such Shelf Offering Notice without the prior written
consent of the Partnership until such time as the information contained therein
is or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement.

(iii) Notwithstanding the foregoing, if a Sponsor wishes to engage in an
underwritten block trade off of a Shelf Registration Statement, then
notwithstanding the foregoing time periods, such Sponsor only needs to notify
the Partnership of the block trade Shelf Offering two Business Days before the
day such offering is to commence (unless a longer period is agreed to by such
Sponsor) and the Partnership shall promptly notify other Holders and such other

 

6



--------------------------------------------------------------------------------

Holders must elect whether or not to participate by the next Business Day (i.e.,
one Business Day before the day such offering is to commence) (unless a longer
period is agreed to by such Sponsor) and the Partnership shall as expeditiously
as possible use its best efforts to facilitate such offering (which may close as
early as three Business Days after the date it commences); provided that such
Sponsor shall use commercially reasonable efforts to work with the Partnership
and the underwriters before making such request in order to facilitate
preparation of the registration statement, prospectus and other offering
documentation related to the underwritten block trade.

(iv) The Partnership shall, at the request of a Sponsor holding Registrable
Securities covered by a Shelf Registration Statement, file any prospectus
supplement or, if the applicable Shelf Registration Statement is an Automatic
Shelf Registration Statement, any post-effective amendments and otherwise take
any action necessary to include therein all disclosure and language deemed
necessary or advisable by such Sponsor to effect such Shelf Offering.

(e) Priority on Demand Registrations and Shelf Offerings. The Partnership shall
not include in any Demand Registration or Shelf Offering any securities that are
not Registrable Securities without the prior written consent of the holders of
at least a majority of the Registrable Securities included in such registration;
provided, however, that the Partnership may include in any Demand Registration
or Shelf Registration Capital Stock for sale for its own account. If a Demand
Registration or a Shelf Offering is an underwritten offering and the managing
underwriters advise the Partnership in writing that in their opinion the number
of Registrable Securities and, if permitted hereunder, other securities
requested to be included in such offering exceeds the number of Registrable
Securities and other securities, if any, which can be sold therein without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Partnership shall include in such offering
before the inclusion of any securities which are not Registrable Securities the
number of Registrable Securities requested to be included which, in the opinion
of such underwriters, can be sold, without any such adverse effect, pro rata
among the respective holders thereof on the basis of the amount of Registrable
Securities owned by each such holder. Alternatively, if the number of
Registrable Securities which can be included on a Shelf Registration Statement
is otherwise limited by Instruction I.B.6 to Form S-3 (or any successor
provision thereto), the Partnership shall include in such offering before the
inclusion of any securities which are not Registrable Securities the number of
Registrable Securities requested to be included which can be included on such
Shelf Registration Statement in accordance with the requirements of Form S-3,
pro rata among the respective holders thereof on the basis of the amount of
Registrable Securities owned by each such holder.

(f) Restrictions on Demand Registration and Shelf Offerings.

(i) The Partnership may, with the consent of the holders of a majority of the
Registrable Securities, postpone, for up to 60 days from the date of the
request, the filing or the effectiveness of a registration statement for a
Demand Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice

 

7



--------------------------------------------------------------------------------

(as defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the Holders if (A) the board of directors of the Partnership’s general partner
determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Partnership or any Subsidiary to engage in
any material acquisition of assets or stock (other than in the ordinary course
of business) or any material merger, consolidation, tender offer,
recapitalization, reorganization or other transaction involving the Partnership,
(B) upon consultation with counsel, the sale of Registrable Securities under the
registration statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, and
(C) (x) the Partnership has a bona fide business purpose for preserving the
confidentiality of such transaction or (y) disclosure would have a material
adverse effect on the Partnership or the Partnership’s ability to consummate
such transaction; provided that in such event, the Holders shall be entitled to
withdraw such request for a Demand Registration or underwritten Shelf Offering
and the Partnership shall pay all Registration Expenses in connection with such
Demand Registration or Shelf Offering. The Partnership may delay a Demand
Registration hereunder only once in any twelve-month period. The Partnership may
extend the Suspension Period for any period of time with the consent of the
holders of a majority of the Registrable Securities.

(ii) In the case of an event that causes the Partnership to suspend the use of a
Shelf Registration Statement as described in paragraph (f)(i) above or under
Section 5(a)(vi) (a “Suspension Event”), the Partnership shall give a notice to
the Holders registered under such Shelf Registration Statement (a “Suspension
Notice”) to suspend sales of the Registrable Securities and such notice shall
state generally the basis for the notice and that such suspension shall continue
only for so long as the Suspension Event or its effect is continuing. A Holder
shall not effect any sales of the Registrable Securities under such Shelf
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Partnership and before receipt of an End of
Suspension Notice (as defined below). Each Holder agrees that such Holder shall
treat as confidential the receipt of the Suspension Notice and shall not
disclose or use the information contained in such Suspension Notice without the
prior written consent of the Partnership until such time as the information
contained therein is or becomes available to the public generally, other than as
a result of disclosure by the Holder in breach of the terms of this Agreement.
The Holders may recommence effecting sales of the Registrable Securities under
the Shelf Registration Statement (or such filings) following further written
notice to such effect (an “End of Suspension Notice”) from the Partnership,
which End of Suspension Notice shall be given by the Partnership to the Holders
promptly following the conclusion of any Suspension Event and its effect.

(iii) Notwithstanding any provision herein to the contrary, if the Partnership
shall give a Suspension Notice with respect to any Shelf

 

8



--------------------------------------------------------------------------------

Registration Statement under this Section 2(f), the Partnership agrees that it
shall extend the period of time during which such Shelf Registration Statement
shall be maintained effective under this Agreement by the number of days during
the period from the date of receipt by the Holders of the Suspension Notice to
and including the date of receipt by the Holders of the End of Suspension Notice
and provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that there are no longer Registrable
Securities covered by such Shelf Registration Statement.

(g) Selection of Underwriters. For any Demand Registration requested by a
Sponsor, such Sponsor shall have the right to select the investment
banker(s) and manager(s) to administer the offering, subject to the
Partnership’s approval, which shall not be unreasonably withheld, conditioned or
delayed. If any Shelf Offering is an underwritten offering, the holders of a
majority of the Registrable Securities participating in such underwritten
offering shall have the right to select the investment banker(s) and manager(s)
to administer the offering relating to such Shelf Offering, subject to the
Partnership’s approval, which shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, for any Public Offering that is an
underwritten offering in which both Sponsors are participating with estimated
aggregate gross proceeds to each Sponsor of at least $10 million, each Sponsor
shall be permitted to select a co-lead managing underwriter and a co-book runner
to administer such Shelf Offering, subject to the Partnership’s approval, which
shall not be unreasonably withheld, conditioned or delayed.

(h) Other Registration Rights. Except as provided in this Agreement, the
Partnership shall not grant to any Persons the right to request the Partnership
or any Subsidiary to register any Capital Stock of the Partnership or any
Subsidiary, or any securities convertible or exchangeable into or exercisable
for such securities on a basis other [than pari passu with, or] expressly
subordinate to the rights of, the Holders of Registrable Securities hereunder,
without the prior written consent of each Sponsor holding at least [20]% of the
Registrable Securities.

 

  Section 3. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Partnership proposes to register any of its
securities under the Securities Act (other than (i) under a Demand Registration
or the registration of the Partnership’s securities in order to satisfy the
Partnership’s or any Subsidiary’s obligation to deliver cash proceeds from the
sale of such securities under the Exchange Agreement, (ii) in connection with
registrations on Form S-4 or S-8 promulgated by the SEC or any successor or
similar forms or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities), and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Partnership shall give prompt
written notice (in any event within three Business Days) after its receipt of
notice of any exercise of demand registration rights other than under this
Agreement and, subject to the terms of Sections 3(c) and (d), shall include in
such Piggyback Registration (and in all related registrations or qualifications
under blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Partnership has received written requests for
inclusion therein within 20 days after delivery of the Partnership’s notice.

 

9



--------------------------------------------------------------------------------

(b) Piggyback Expenses. The Registration Expenses of the Holders shall be paid
by the Partnership in all Piggyback Registrations, whether or not any such
registration became effective.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Partnership, and the managing
underwriters advise the Partnership in writing that in their opinion the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Partnership shall include in such registration (i) first, the
securities the Partnership proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of any holders of the
Partnership’s securities other than the Holders, and the managing underwriters
advise the Partnership in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the
Partnership shall include in such registration (i) first, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the holders of such securities on the basis of the number of securities owned by
such Holder, and (ii) second, other securities requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect.

(e) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
must be approved by each Sponsor, to the extent its Registrable Securities are
included in such Piggyback Registration. Such approval shall not be unreasonably
withheld, conditioned or delayed.

(f) Right to Terminate Registration. The Partnership shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any Holder has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration shall be
borne by the Partnership in accordance with Section 6.

 

10



--------------------------------------------------------------------------------

  Section 4. Lock-Up Agreements.

If requested by the Partnership, each Holder shall enter into lock-up agreements
with the managing underwriters of an underwritten Public Offering in
substantially the form agreed to by the Sponsors participating in such Public
Offering. If requested by the managing underwriters in such Public Offering, the
Partnership shall use best efforts to cause each of the directors and executive
officers of the general partner of the Partnership and any holders of Class A
Shares who beneficially own in excess of 1% of the total outstanding Class A
Shares to enter into substantially similar lock-up agreements.

 

  Section 5. Registration Procedures.

(a) Whenever the Holders have requested that any Registrable Securities be
registered under this Agreement or have initiated a Shelf Offering, (i) such
Holders shall, if applicable, cause such Registrable Securities to be exchanged
into Class A Shares in accordance with the terms of the Exchange Agreement
before or substantially concurrently with the sale of such Registrable
Securities and (ii) the Partnership shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof held by a Holder
requesting registration, and pursuant thereto the Partnership shall as
expeditiously as possible:

(i) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the SEC a registration
statement, and all amendments and supplements thereto and related prospectuses,
with respect to such Registrable Securities and use its reasonable best efforts
to cause such registration statement to become effective (provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Partnership shall furnish to counsel for each Sponsor holding
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);

(ii) notify each Holder of (A) the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose, (B) the receipt by the Partnership or its
counsel of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

(iii) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period ending when
all of the securities covered by such registration statement have been disposed
of in accordance with the intended methods of distribution by the sellers
thereof in such registration statement (but not in any event before the
expiration of any longer period required under the Securities Act or, if such
registration statement relates to an underwritten Public Offering, such longer
period as in the opinion of counsel for the underwriters a prospectus is
required by

 

11



--------------------------------------------------------------------------------

law to be delivered in connection with sale of Registrable Securities by an
underwriter or dealer) and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof in such registration statement;

(iv) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided that the Partnership shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (B) consent to general service
of process in any such jurisdiction or (C) subject itself to taxation in any
such jurisdiction;

(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the SEC for the amendment
or supplementing of such registration statement or prospectus or for additional
information, and (C) at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the happening of any event as a
result of which the prospectus included in such registration statement contains
an untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading, and, subject to Section 2(f), at the request
of any such seller, the Partnership shall prepare a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

(vii) use reasonable best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Partnership are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA;

 

12



--------------------------------------------------------------------------------

(viii) use reasonable best efforts to provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
registration statement;

(ix) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a split or
combination of Class A Shares, recapitalization or reorganization);

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition under such registration statement
and any attorney, accountant or other agent retained by any such seller or
underwriter, all financial and other records, pertinent corporate and business
documents and properties of the Partnership as shall be necessary to enable them
to exercise their due diligence responsibility, and cause the officers,
directors, employees, agents, representatives and independent accountants of the
Partnership’s general partner to supply all information reasonably requested by
any such seller, underwriter, attorney, accountant or agent in connection with
such registration statement;

(xi) take all reasonable actions to ensure that any Free Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Partnership’s first full
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158;

(xiii) permit any of Registrable Securities which Holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Partnership, to participate in the preparation of such registration or
comparable statement and to allow such Holder to provide

 

13



--------------------------------------------------------------------------------

language for insertion therein, in form and substance satisfactory to the
Partnership, which in the reasonable judgment of such Holder and its counsel
should be included;

(xiv) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Class A Shares included in such registration statement for
sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;

(xv) use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

(xvi) cooperate with the Holders covered by the registration statement and the
managing underwriter or agent, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
securities to be sold under the registration statement and enable such
securities to be in such denominations and registered in such names as the
managing underwriter, or agent, if any, or such Holders may request;

(xvii) cooperate with each Holder covered by the registration statement and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(xviii) use its reasonable best efforts to make available the executive officers
of the general partner of the Partnership to participate with the Holders and
any underwriters in any “road shows” or other selling efforts that may be
reasonably requested by the Holders in connection with the methods of
distribution for the Registrable Securities;

(xix) in the case of any underwritten offering, use its reasonable best efforts
to obtain one or more cold comfort letters from the Partnership’s independent
public accountants in customary form and covering such matters of the type
customarily covered by cold comfort letters as the holders of a majority of the
Registrable Securities being sold reasonably request;

(xx) in the case of any underwritten offering, use its reasonable best efforts
to provide a legal opinion of the Partnership’s outside counsel, dated the
effective date of such registration statement (and, if such registration
includes an underwritten Public Offering, dated the date of the closing under
the underwriting agreement), the registration statement, each amendment and
supplement thereto, the prospectus included therein (including the

 

14



--------------------------------------------------------------------------------

preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature, which opinion shall be addressed to the underwriters and the
Holders of such Registrable Securities;

(xxi) if the Partnership files an Automatic Shelf Registration Statement
covering any Registrable Securities, use its best efforts to remain a WKSI (and
not become an ineligible issuer (as defined in Rule 405 under the Securities
Act)) with respect to such Automatic Shelf Registration Statement during the
period during which such Automatic Shelf Registration Statement is required to
remain effective;

(xxii) if the Partnership does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

(xxiii) if the Automatic Shelf Registration Statement has been outstanding for
at least three years, at the end of the third year, refile a new Automatic Shelf
Registration Statement covering the Registrable Securities, and, if at any time
when the Partnership is required to re-evaluate its WKSI status the Partnership
determines that it is not a WKSI, use its best efforts to refile the Shelf
Registration Statement on Form S-3 and, if such form is not available and the
Partnership is eligible to use Form S-1 for a delayed or continuous offering by
the Holders, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective.

(b) Any officer of the general partner of the Partnership who is a Holder agrees
that if and for so long as he or she is employed by the Partnership or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Partnership, including the preparation of the registration
statement and the preparation and presentation of any road shows.

(c) The Partnership may require each seller of Registrable Securities as to
which any registration is being effected to furnish the Partnership such
information regarding such seller and the distribution of such securities as the
Partnership may from time to time reasonably request in writing.

(d) If a Sponsor seeks to effectuate an in-kind distribution of all or part of
their respective Registrable Securities to their respective direct or indirect
equityholders, the Partnership shall, subject to any applicable lock-ups, work
with the foregoing persons in good faith to facilitate such in-kind distribution
in the manner reasonably requested.

 

  Section 6. Registration Expenses.

(a) The Partnership’s Obligation. All expenses incident to the Partnership’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or

 

15



--------------------------------------------------------------------------------

blue sky laws, printing expenses, messenger and delivery expenses, fees and
disbursements of custodians, and fees and disbursements of counsel for the
Partnership and all independent certified public accountants, underwriters
(excluding underwriting discounts and commissions) and other Persons retained by
the Partnership) (all such expenses being herein called “Registration
Expenses”), shall be borne as provided in this Agreement, except that the
Partnership shall, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of the officers and employees of its
general partner performing legal or accounting duties), the expense of any
annual audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Partnership are then listed.
Each Person that sells securities under a Demand Registration or Piggyback
Registration hereunder shall bear and pay all underwriting discounts and
commissions applicable to the securities sold for such Person’s account.

(b) Counsel Fees and Disbursements. In connection with each Demand Registration,
each Piggyback Registration and each Shelf Offering that is an underwritten
Public Offering, the Partnership shall reimburse each Sponsor holding
Registrable Securities and included in such registration or participating in
such Shelf Offering for the reasonable fees and disbursements of such Sponsor’s
counsel chosen by such Sponsor holding Registrable Securities included in such
registration or participating in such Shelf Offering and disbursements of each
additional counsel retained by any Holder for the purpose of rendering a legal
opinion on behalf of such Holder in connection with any underwritten Demand
Registration, Piggyback Registration or Shelf Offering.

 

  Section 7. Indemnification and Contribution.

(a) By the Partnership. The Partnership shall indemnify and hold harmless, to
the extent permitted by law, each Holder, each Holder’s officers, directors,
managers, employees, agents and representatives, and each Person who controls
such Holder (within the meaning of the Securities Act) (the “Indemnified
Parties”) against all losses, claims, actions, damages, liabilities and expenses
(including with respect to actions or proceedings, whether commenced or
threatened, and including reasonable attorney fees and expenses) caused by,
resulting from, arising out of, based upon or related to any of the following
statements, omissions or violations (each a “Violation”) by the
Partnership: (i) any untrue or alleged untrue statement of material fact
contained in (A) any registration statement, prospectus, preliminary prospectus
or Free Writing Prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the
Partnership or based upon written information furnished by or on behalf of the
Partnership filed in any jurisdiction in order to qualify any securities covered
by such registration under the securities laws thereof, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (iii) any violation or alleged
violation by the Partnership of the Securities Act or any other similar federal
or state securities laws or any rule or regulation promulgated thereunder
applicable to the Partnership and relating to action or inaction required of the
Partnership in connection with any such registration, qualification or
compliance. In addition, the Partnership shall reimburse such Indemnified Party
for any legal or any other expenses reasonably incurred by them in connection
with investigating or defending any such

 

16



--------------------------------------------------------------------------------

losses. Notwithstanding the foregoing, the Partnership shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Partnership by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Partnership has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an underwritten offering, the Partnership shall indemnify
such underwriters, their officers and directors, and each Person who controls
such underwriters (within the meaning of the Securities Act) to the same extent
as provided above with respect to the indemnification of the Indemnified
Parties.

(b) By Each Security Holder. In connection with any registration statement in
which a Holder is participating, each such Holder shall furnish to the
Partnership in writing such information as the Partnership reasonably requests
for use in connection with any such registration statement or prospectus and, to
the extent permitted by law, shall indemnify the Partnership and the officers,
directors, managers, employees, agents and representatives of its general
partner, and each Person who controls the Partnership (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
resulting from any untrue or alleged untrue statement of material fact contained
in the registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such Holder;
provided that the obligation to indemnify shall be individual, not joint and
several, for each Holder and shall be limited to the net amount of proceeds
received by such Holder from the sale of Registrable Securities under such
registration statement.

(c) Claim Procedure. Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration if such Holders are indemnified parties, at the
expense of the indemnifying party.

 

17



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected under such registration.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just or equitable if the contribution under this
Section 7(d) were to be determined by pro rata allocation or by any other method
of allocation that does not take into account such equitable considerations. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to herein shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject hereof. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

(e) Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have under law or
contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

 

  Section 8. Underwritten Offerings.

(a) Participation. No Person may participate in any offering hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder

 

18



--------------------------------------------------------------------------------

to approve such arrangements (including, without limitation, under any
over-allotment or “green shoe” option requested by the underwriters; provided
that no Holder shall be required to sell more than the number of Registrable
Securities such Holder has requested to include) and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements. Each
such Holder shall execute and deliver such other agreements as may be reasonably
requested by the Partnership and the lead managing underwriters that are
consistent with such Holder’s obligations under Sections 4, 5 and 8(a) or that
are necessary to give further effect thereto. To the extent that any such
agreement is entered into under, and consistent with, Sections 4 and 8(a), the
respective rights and obligations created under such agreement shall supersede
the respective rights and obligations of the Holders, the Partnership and the
underwriters created under this Section 8(a).

(b) Price and Underwriting Discounts. In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders under this Agreement,
the price, underwriting discount and other financial terms of the related
underwriting agreement for the Registrable Securities shall be determined by the
Holders of a majority of the Registrable Securities included in such
underwritten offering; provided that in any underwritten Demand Registration or
Underwritten Takedown in which a Sponsor is participating with estimated
aggregate gross proceeds to such Sponsor of at least $10 million, such
determination will be subject to the approval of such Sponsor to the extent it
does not otherwise hold a majority of the Registrable Securities included in
such underwritten offering.

(c) Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the
Partnership of the happening of any event of the kind described in
Section 5(a)(vi), shall immediately discontinue the disposition of its
Registrable Securities under the registration statement until such Person’s
receipt of the copies of a supplemented or amended prospectus as contemplated by
Section 5(a)(vi). In the event the Partnership has given any such notice, the
applicable time period in Section 5(a)(ii) during which a Registration Statement
is to remain effective shall be extended by the number of days during the period
from and including the date of the giving of such notice under this
Section 8(c) to and including the date when each seller of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 5(a)(vi).

 

  Section 9. Additional Parties; Joinder.

Subject to the prior written consent of each Sponsor, the Partnership may permit
any Person who acquires Class A Shares or rights to acquire Class A Shares of
such Person from the Partnership after the date hereof to become a party to this
Agreement and to succeed to all of the rights and obligations of a Holder under
this Agreement by obtaining an executed joinder to this Agreement from such
Person in the form of Exhibit A attached hereto (a “Joinder”). Upon the
execution and delivery of a Joinder by such Person, the Class A Shares shall
constitute Registrable Securities and such Person shall be a Holder under this
Agreement, and the Partnership shall add such Person’s name and address to the
Schedule of Investors hereto and circulate such information to the parties to
this Agreement. Notwithstanding anything to the contrary in this Agreement, to
the extent that a Sponsor no longer holds any Registrable

 

19



--------------------------------------------------------------------------------

Securities, any provision in this Agreement that requires the consent,
determination or action of a Sponsor shall require the consent, determination or
action of a holders of a majority of the then outstanding Registrable
Securities.

 

  Section 10. Current Public Information.

At all times after the Partnership has filed a registration statement with the
SEC under the requirements of either the Securities Act or the Exchange Act, the
Partnership shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any
Holder or Holders may reasonably request, all to the extent required to enable
such Holders to sell Registrable Securities under Rule 144. Upon request, the
Partnership shall deliver to any Holder a written statement as to whether it has
complied with such requirements.

 

  Section 11. Subsidiary Public Offering.

If, after an initial Public Offering of the Capital Stock of one of its
Subsidiaries, the Partnership distributes securities of such Subsidiary to its
equity holders, then the rights and obligations of the Partnership under this
Agreement shall apply, mutatis mutandis, to such Subsidiary, and the Partnership
shall cause such Subsidiary to comply with such Subsidiary’s obligations under
this Agreement.

 

  Section 12. Transfer of Registrable Securities.

(a) Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Partnership,
(ii) transfers among a Sponsor and any of its Affiliates, (iii) a Public
Offering, (iv) a sale under Rule 144 after the Effective Time or (v) a transfer
in connection with a sale of the Partnership, before transferring any
Registrable Securities to any Person (including, without limitation, by
operation of law), the transferring Holder shall cause the prospective
transferee to execute and deliver to the Partnership a Joinder agreeing to be
bound by the terms of this Agreement. Any transfer or attempted transfer of any
Registrable Securities in violation of any provision of this Agreement shall be
void, and the Partnership shall not record such transfer on its books or treat
any purported transferee of such Registrable Securities as the owner thereof for
any purpose.

(b) Legend. Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF JUNE 24, 2015, AMONG THE ISSUER OF SUCH SECURITIES (THE “PARTNERSHIP”) AND
CERTAIN OF THE PARTNERSHIP’S SECURITYHOLDERS, AS AMENDED. A COPY OF SUCH
REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
PARTNERSHIP TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

20



--------------------------------------------------------------------------------

The Partnership shall imprint such legend on certificates evidencing Registrable
Securities outstanding before the date hereof. The legend above shall be removed
from the certificates evidencing any securities that have ceased to be
Registrable Securities.

 

  Section 13. General Provisions.

(a) Amendments and Waivers. No amendment to or waiver of any provision in this
Agreement shall be effected without the written consent of each Sponsor, which
consent shall not be unreasonably withheld, conditioned or delayed. The failure
or delay of any Person to enforce any of the provisions of this Agreement shall
in no way be construed as a waiver of such provisions and shall not affect the
right of such Person thereafter to enforce each and every provision of this
Agreement in accordance with its terms. A waiver or consent to or of any breach
or default by any Person in the performance by that Person of his, her or its
obligations under this Agreement shall not be deemed to be a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person under this Agreement.

(b) Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

(d) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(e) Successors and Assigns. This Agreement shall bind and inure to the benefit
and be enforceable by the Partnership and its successors and assigns and the
Holders and

 

21



--------------------------------------------------------------------------------

their respective successors and assigns (whether so expressed or not). In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit of purchasers or Holders are also for
the benefit of, and enforceable by, any subsequent Holder.

(f) Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested. Such notices,
demands and other communications shall be sent to the Partnership at the address
specified below and to any Holder or to any other party subject to this
Agreement at such address as indicated on the Schedule of Investors hereto, or
at such address or to the attention of such other Person as the recipient party
has specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein. The Partnership’s address is:

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Attn: Charles Boynton, Chief Executive Officer

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(g) Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h) Governing Law. The limited partnership law of the State of Delaware shall
govern all issues and questions concerning the relative rights of the
Partnership and its equity holders. All other issues and questions concerning
the construction, validity, interpretation and enforcement of this Agreement and
the exhibits and schedules hereto shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.

(i) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

22



--------------------------------------------------------------------------------

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE WILL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(k) No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Partnership and each Holder agrees and acknowledges that no recourse under this
Agreement, or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or of any Affiliate
or assignee thereof, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

(l) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(m) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

23



--------------------------------------------------------------------------------

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Holder shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

(q) No Inconsistent Agreements. The Partnership shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

*    *    *    *    *

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

8point3 Energy Partners LP

By: 8point3 General Partner, LLC, its general partner

By:

/s/ Charles D. Boynton

Name: Charles D. Boynton Title: Chief Executive Officer

First Solar 8point3 Holdings, LLC

By:

/s/ Alexander R. Bradley

Name: Alexander R. Bradley

Title: Vice President, Treasury and

          Project Finance

SunPower YC Holdings, LLC

By:

/s/ Kenneth Mahaffey

Name: Kenneth Mahaffey

Title: Assistant Secretary

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE OF INVESTORS

First Solar 8point3 Holdings, LLC

c/o First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Attn: Mark Widmar, Chief Financial Officer

SunPower YC Holdings, LLC

c/o SunPower Corporation

77 Rio Robles

San Jose, California 95134

Attn: Charles Boynton, Chief Financial Officer

8point3 Holding Company, LLC

c/o First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

and

c/o SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

JOINDER

The undersigned is executing and delivering this Joinder under the Registration
Rights Agreement dated as of [—], 2015 (as the same may hereafter be amended,
the “Agreement”), by and among 8point3 Energy Partners LP, a Delaware limited
partnership (the “Partnership”), and the other persons named as parties therein.

By executing and delivering this Joinder to the Partnership, the undersigned
hereby agrees to become a party to, to be bound by, and to comply with the
provisions of the Agreement as a Holder in the same manner as if the undersigned
were an original signatory to the Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
     day of             ,         .

 

 

Signature of Shareholder

 

Printed Name of Shareholder Address:

 

 

 

 

Agreed and Accepted as of             ,         .

8POINT3 ENERGY PARTNERS LP

Name:

 

Title:

 

 

A-1